Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on 10/14/20 has been considered. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anicitpated by Noda (US20140368931- IDS reference).

a first lens (L1);
a second lens (L2);
a third lens (L3) comprising a convex object-side surface and a convex image-side surface (section 67);
a fourth lens (L4) comprising a concave object-side surface and a concave image-side surface (sections 68-69);
a fifth lens (L5) comprising a concave object-side surface (section 70); and
a sixth lens (L6) comprising an inflection point formed on an image-side surface thereof (see figure 1),
wherein the first to sixth lenses are sequentially disposed from an object side to an image side.
Regarding claim 2, the lens module of claim 1, wherein the first lens comprises a meniscus shape with a convex object-side surface (convex in the peripheral region).
Regarding claim 3, the lens module of claim 1, wherein the second lens comprises a meniscus shape with a convex object-side surface (section 66).
Regarding claim 4, the lens module of claim 1, wherein the fifth lens (L5) comprises a convex image-side surface (section 70).
Regarding claim 5, the lens module of claim 1, wherein the sixth lens (L6) comprises a convex object-side surface (sections 71-73).
Regarding claim 6, the lens module of claim 1, wherein the sixth lens comprises a concave image-side surface (see sections 71-73).
Regarding claim 7, the lens module of claim 1, further comprising: a stop (ST) positioned between the second and third lenses (see figure 1).

Regarding claim 9, the lens module of claim 1, wherein 15 < V2 is satisfied,
where V2 is an Abbe number of the second lens (see table 1).
Regarding claim 10, the lens module of claim 1, wherein the first lens comprises a negative refractive power, the second lens comprises a positive refractive power or a negative refractive power, the third lens comprises a positive refractive power, the fourth lens comprises a negative refractive power, the fifth lens comprises a positive refractive power, and the sixth lens comprises a negative refractive power (see section 73).
Regarding claim 11, the lens module of claim 1, wherein the third lens(L3) has a refractive power stronger than a refractive power of the fifth lens (see table 1).
Regarding claim 12, the lens module of claim 1, wherein the third lens has a refractive power stronger than a refractive power of the second lens and fifth lens (see table 1).
Regarding claim 13, the lens module of claim 1, wherein the image-side surface of the sixth lens (L6) is concave in a paraxial region and gradually curves to be convex at an edge portion thereof (see figure 1).
convex at an edge portion thereof (see figure 1).
Regarding claim 14, Noda teaches a lens module, comprising:
a first lens (L1) comprising a negative refractive power (section 65);
a second lens (L2) comprising a negative refractive power (section 66);
a third lens (L3) comprising a positive refractive power (section 67);
a fourth lens (L4) comprising a negative refractive power (section 68); 
a fifth lens (L5) comprising a refractive power (section 70); and 
a sixth lens (L6) comprising a negative refractive power,

Regarding claim 15, the lens module of claim 14, wherein the fifth lens (L5) comprises a positive refractive power (section 70).
Regarding claim 16, the lens module of claim 14, wherein the fourth lens (L4) comprises a concave object-side surface (sections 68-69).
Regarding claim 17, the lens module of claim 14, wherein the third lens (L3) is a convex object-side surface and a convex image-side surface (section 67).
Regarding claim 18, the lens module of claim 14, wherein the fourth lens (L4) comprises a concave image-side surface (sections 68-69).

Claim(s) 14-18 and 20 is/are rejected under 35 U.S.C. 102(a) (1)/ (a) (2) as being anticipated by Huang (US8780464- IDS REF).
Regarding claim 14, Huang teaches a lens module, comprising:
a first lens (310) comprising a negative refractive power (table 5);
a second lens (320) comprising a negative refractive power (table 5);
a third lens (330) comprising a positive refractive power (table 5);
a fourth lens (340) comprising a negative refractive power (table 5); 
a fifth lens (350) comprising a refractive power (table 5); and 
a sixth lens (360) comprising a negative refractive power,
wherein the first to sixth lenses are sequentially disposed from an object side to an image side.
Regarding claim 15, the lens module of claim 14, wherein the fifth lens (350) comprises a positive refractive power (see table 5).
Regarding claim 16, the lens module of claim 14, wherein the fourth lens (340) comprises a concave object-side surface (see table 5; col. 16, lines 9-14).

Regarding claim 18, the lens module of claim 14, wherein the fourth lens (340) comprises a concave image-side surface (see table 5-col. 16, lines 9-14).
Regarding claim 20, the lens module of claim 14, wherein 1.0 < (r3+r4)/(r3-r4) is satisfied, where r3 is a radius of curvature of an object-side surface of the second lens, and r4 is a radius of curvature of an image-side surface of the second lens (value is approximately 7.26-see table 5).

Claim(s) 14-18 is/are rejected under 35 U.S.C. 102(a) (1)/ (a) (2) as being anticipated by Chen et al (US20150268446-IDS REF).
Regarding claim 14, Chen teaches a lens module, comprising:
a first lens (610) comprising a negative refractive power (table 11);
a second lens (620) comprising a negative refractive power (table 11);
a third lens (630) comprising a positive refractive power (table 11);
a fourth lens (640) comprising a negative refractive power (table 11); 
a fifth lens (650) comprising a refractive power (table 11); and 
a sixth lens (660) comprising a negative refractive power,
wherein the first to sixth lenses are sequentially disposed from an object side to an image side.
Regarding claim 15, the lens module of claim 14, wherein the fifth lens (650) comprises a positive refractive power (see table 11).
Regarding claim 16, the lens module of claim 14, wherein the fourth lens (640) comprises a concave object-side surface (see table 11 and figure 6a).
Regarding claim 17, the lens module of claim 14, wherein the third lens (630) is a convex object-side surface and a convex image-side surface (see table 11).
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US20150268446).
Regarding claim 19, Chen teaches the lens module of claim 14, wherein d4/d3 is approximately 0.77. This value is 0.07 above the range. However, Chen discloses the claimed invention except for a d4/d3<0.7. It would have been obvious to one of ordinary skill in the art at the time the invention was made to balance the size of the second lens with the distance between the second and third lens to help with .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13, 15-19 and 20 of U.S. Patent No. 10,481,369. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claims 1-18 and 20 are substantially equivalent to claims 1-13, 15-19 and 20 that they are patentably indistinct.
Claims 14-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-20 of U.S. Patent No. 10,251,959. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claims 14-19 are substantially equivalent to claims 15-20 that they are patentably indistinct.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,838,177. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claims 1-120 are substantially equivalent to claims 1-19 that they are patentably indistinct.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen et al (US20150346459) teaches a six lens imaging lens.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone number is (571)272-2330. The examiner can normally be reached Monday-Friday 9:30 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA M HARRINGTON/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        



AMH